Woodruff, J.,
for reversal. I concur with the first judge in the rule, that when the credit is not given to the defendant, *642but to the third person, for whom he becomes guarantor or surety, the defendant is not liable, unless his undertaking be in writing. But it appears to me that the sole credit was in this case given to the defendant. There is no conflict of evidence, and the inquiry is simply what is the import and effect of Thornton’s testimony in this respect.
The plaintiff’s assignor was applied to by J. G. Blumenrother, to furnish him with stone. He refused to furnish it without “ guaranty for the payment of the amount.” Blumenrother proposed to give the defendant, and they called on the latter. The defendant would not guarantee to pay unless Blumenrother would assign to him the contract with the corporation of the city, in the performance of which the stone was to be used. This was done. The defendant having thus possessed himself of the means of drawing all the money which might become payable by reason of such performance, when applied to by the plaintiff’s assignor, assures him as follows : “ You can now go on and furnish the materials for those contracts, and I will pay you, as no other person can draw the money from the corporation but me.” And again, being asked for a written agreement, he says : “ What I say I’ll do—on my honor as a gentleman, I’ll pay you.” And again : “ Go on and get the 43d street contract finished now, as soon as you can; so much the sooner you will get your money.”
It seems to me that these promises were unqualified, unconditional and original undertakings, in no sense collateral to any provision by Blumenrother, or to any credit to be given to him. On the faith of these assurances the stone was delivered. I find no evidence that the stone was charged to Blumenrother, or that, from the moment the defendant gave the promise that he would pay for the stone, the plaintiff’s assignor had, or was understood to have any reliance upon any thing but the defendant for payment.
It is true, that after they “ had finished the contract,” the defendant directed the plaintiff’s assignor to make out the bill in the name of Blumenrother; but the defendant gave as *643a reason for giving the transaction that form, and making his payments through Blumenrother, that he wanted his commissions out of the contract, and in this way Blumenrother would know what he paid. But to induce the plaintiff’s assignor to do this, he assured him that Blumenrother would draw an order for the amount, and that he, the defendant, would pay it. By yielding to this request of the defendant, I do not think the plaintiff’s assignor altered the relation of the parties to the transaction, or that this act warrants the inference before mentioned, that the whole credit was not in truth given to the defendant, for whom the stone was furnished.
I think the justice erred in the construction he gave to the contract, and in holding that that contract was within the statute of frauds, and void for want of a writing.
Daly, J., concurred in reversing the judgment, for the reasons stated above.
Judgment reversed.